OPINION OP THE COURT BY
KEMP, J.
All of the questions presented by these appeals, with a single exception, were decided by us when the same cases were before us upon reserved questions and our opinion in those proceedings is here adopted as fully applicable to these appeals.
The new question here presented was raised by the refusal of the circuit judge to permit the respondent to amend his return so as to show that after the decision upon reserved questions and before the peremptory writ liad been issued others than petitioners had taken possession of and were holding the offices for which they sought certificates of election.
In an.oral decision rendered at the hearing we held that the action of the trial judge in refusing to allow the amendment constitutes no error and ordered the peremptory writs to issue from this court.
All that was said in our former opinion as to this not being a trial of the title to the office has direct application to this question and demonstrates that the circuit judge properly refused to grant respondent’s request for permission to amend his return so as to show that fact. Elisha Strong, Petitioner, 20 Pick. (Mass.) 484-496.
The orders appealed from are affirmed.